Order entered January 3, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00784-CV

              TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellants

                                             V.

                              AFFILIATED BANK, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                                         ORDER
       Before the Court is appellants’ December 30, 2016 second motion for extension of time

to file appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed by

February 1, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE